Upon consideration of the petition filed on the 19th of September 2017 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of December 2017."
The following order has been entered on the motion filed on the 5th of October 2017 by Plaintiffs to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 7th of December 2017."